Citation Nr: 0924414	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an (increased) compensable rating for 
residuals of fractured coccyx.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1978 to November 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Decatur, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran perfected a timely appeal.

In March 2009, the Veteran, accompanied by her 
representative, testified at a Travel Board hearing before 
the undersigned Veteran's Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

By an October 2008 rating decision, the Veteran was awarded 
service connection for degenerative disc and joint disease, 
thoracolumbar spine, effective from February 14, 2003.  As 
such, that issue is no longer a part of the current appeal.


FINDINGS OF FACT

The competent and probative evidence record demonstrates that 
the Veteran has chronic painful residuals as a result of a 
coccyx fracture, at least for the period from November 19, 
2001.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a 10 percent rating, but not more, for the 
residuals of a coccyx fracture have been met, effective from 
November 19, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5298 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the Veteran was provided notice of the VCAA in 
February 2003, prior to the adjudication of her claim in the 
January 2004 rating decision at issue.  The Veteran received 
an additional VCAA letter in April 2007 and February 2008.  
The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice in pertaining to 
the downstream disability rating and effective date elements 
of her claim with subsequent re-adjudication in an October 
2008 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  In addition, a June 2008 letter 
further informed the Veteran of the diagnostic criteria under 
which the claim is rated, its application should an increase 
in disability be found, and examples of the types of medical 
and lay evidence that the Veteran may submit (or ask VA to 
obtain) to support her claim for increased compensation, as 
required by Vazquez-Flores v. Peake, supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination, 
lay statements from various witnesses, and statements and 
testimony from the Veteran and her representative.  The 
Veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

II.  Increased Rating for Residuals of a Coccyx Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 CFR § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Residuals of a coccyx injury are currently rated 
noncompensable under Diagnostic Code 5298.  Under Diagnostic 
Code 5298, painful residuals of a coccyx removal (partial or 
complete) warrant a 10 percent rating.  Absent pain, a 
noncompensable rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5298.

The information of record indicates that the Veteran filed a 
new claim for an increased rating for residuals of a 
fractured coccyx in November 2001.  In support of this claim, 
the Veteran contents that she has chronic residual pain in 
the area of coccyx fracture.

Private treatment records from December 1995 to December 2004 
reflect no treatment for or complaints of coccyx pain, but do 
reflect complaints of back pain.  

VA treatment records from July 2003 to August 2004 reflect no 
treatment for or complaints of coccyx pain, but do reflect 
complaints of back pain.  

The Veteran underwent a VA examination in September 2004.  
The Veteran told the examiner that she has some coccyx 
discomfort.  She further told him that she has lumbar pain 
that hurts her more then the coccyx pain.  X-rays of the 
sacrum and coccyx revealed probable old fracture of the 
coccyx reflected by deformity and new bone formation.  She 
was diagnosed with status post-fractured coccyx with evidence 
of deformity and new bone on radiographic examination.  It 
was also noted in a September 2008 VA examination of the 
lumbar spine that the Veteran had a conservative treatment 
history for coccydynia.  She was diagnosed with history of 
fractured coccyx with associated post traumatic degenerative 
joint and disc disease with mild spinal stenosis at L4-5.

VA treatment records from September 2004 to August 2008 
reflect no treatment for or complaints of coccyx pain, but do 
reflect complaints of back pain.  

A March 2009 private treatment record from Dr. J. L. noted 
intermittent coccyx pain since she fractured it in service.  
On physical examination, she had mild tenderness to palpation 
over her coccyx.  The physician also noted variation in the 
anatomy of the coccyx so he could not tell whether there was 
specific derangement or not, but there was no obvious 
displaced fracture.  He also noted that she had a history of 
coccydynia.

At a February 2009 Travel Board hearing, the Veteran 
testified that she had daily pain in the coccyx and back 
area.  She described the pain as five or six, which 
intensified when she stood, walked, sat, or any other 
ordinary activity that required her to be on her feet.  (See 
Hearing Transcript, p. 11).  She further stated that when 
pressure is applied to the coccyx area she experiences pain 
and spasms in that area (excluding back).  (Id. at 13).

Comparing these manifestations with the criteria of the 
rating schedule, the criteria for a schedular 10 percent 
rating under Diagnostic Code 5298 are more nearly 
approximated.  The criteria are more nearly approximated 
because pain on use is shown, even though the coccyx has not 
been partially or completely removed.  The VA examination in 
September 2004 reflects complaints of coccyx pain, albeit, 
her lower back pain was worse.  The March 2009 private 
examination showed tenderness over the coccyx area and a 
history of coccydynia.  Although there has been no removal of 
the Veteran's coccyx, in light of the chronic nature of her 
pain, and after resolving reasonable doubt in the Veteran's 
favor, the Board finds that the competent lay and probative 
medical evidence demonstrates that she has chronic painful 
residuals due to her in-service coccyx injury.  See 38 C.F.R. 
§ 3.102 38 C.F.R. § 3.102; cf. also, DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Therefore, the Board finds that a 10 percent rating may be 
awarded from the date she filed her claim on November 19, 
2001.  This is the highest rating available under that 
diagnostic code.  Consequently, a higher rating may not be 
assigned.  Hart, supra.

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the service-connected residuals of a coccyx fracture.  As 
noted above, the Veteran has not required frequent 
hospitalization for the disability-in fact, it has not been 
shown that she has ever been hospitalized for treatment of 
the disability-and the manifestations of such are consistent 
with the assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluations assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a 10 rating percent for the residuals of a 
coccyx fracture is granted, effective from November 19, 2001, 
subject to the regulations regarding the payment of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


